DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
DOUBLE PATENTING REJECTION #1
Claims 1,6,17, and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/406,804 (reference application referred to as A804). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
A804 discloses determining, by a first user equipment (UE), a channel occupancy time (COT) in a shared radio frequency band for communicating a sidelink with a second UE (Clm3  transmitting, within the first channel occupancy time, two or more instances of the sidelink control information, wherein each instance of the sidelink control information indicates the first channel occupancy time and Clm1 a first channel occupancy time of the first UE for sidelink communications in a shared radio frequency spectrum band); and 
transmitting, by the first UE to the second UE, the sidelink using first resources in the COT, the sidelink comprising at least sidelink control information (SCI), wherein the SCI comprises COT sharing information for second resources in the COT (Clm3  transmitting, within the first channel occupancy time, two or more instances of the sidelink control information, wherein each instance of the sidelink control information indicates the first channel occupancy time).
Re claim 6:	Claim 6 disclosed in claim 13 of A804.
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 22:	Claim 22 is rejected on the same grounds of rejection set forth in claim 6.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

DOUBLE PATENTING REJECTION #2
Claims 1,5,8,12,17,21,23, and 27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,11, and 14 of copending Application No. 17/090,357 (reference application referred to as A357). Although the claims at issue are not identical, they are not patentably distinct from each other because :
Re claim 1:
A357 discloses determining, by a first user equipment (UE), a channel occupancy time (COT) in a shared radio frequency band for communicating a sidelink with a second UE (Clm1  ; determining, by the first UE, a channel occupancy time (COT) in the shared radio frequency band based on the LBT, wherein a beginning of the COT is within the first sidelink frame and offset from a boundary of the first sidelink frame, and wherein the COT includes one or more sidelink frames subsequent to the first sidelink frame); and 
transmitting, by the first UE to the second UE, the sidelink using first resources in the COT, the sidelink comprising at least sidelink control information (SCI), wherein the SCI comprises COT sharing information for second resources in the COT (Clm1  transmitting, by the first UE in the shared radio frequency band, a COT indication signal at the beginning of the COT within the first sidelink frame, wherein the COT indication signal includes COT sharing information for UEs to share the one or more sidelink frames).
Re claim 5:	Claim 5 is disclosed in claim 6 of A357
Re claim 8:
A357 discloses discloses monitoring, by a first user equipment (UE), for sidelink channel occupancy time (COT) sharing information in a shared radio frequency band (Claim 11 receiving, by a first user equipment (UE), a channel occupancy time (COT) indication signal in a shared radio frequency band, wherein a beginning of the COT indication signal is within a first sidelink frame and offset from a boundary of the first sidelink frame, and wherein the COT indication signal indicates one or more sidelink frames subsequent to the first sidelink frame for sharing); 
receiving, by the first UE from a second UE, sidelink control information (SCI) comprising the sidelink COT sharing information associated with a COT based on the monitoring (Claim 11 receiving, by a first user equipment (UE), a channel occupancy time (COT) indication signal in a shared radio frequency band, wherein a beginning of the COT indication signal is within a first sidelink frame and offset from a boundary of the first sidelink frame, and wherein the COT indication signal indicates one or more sidelink frames subsequent to the first sidelink frame for sharing); and 
transmitting, by the first UE to a third UE different from the second UE, a sidelink in the shared radio frequency band during the COT based on the COT sharing information (Clm 11 transmitting, by the first UE to a second UE, a first sidelink communication including SCI and sidelink data during a second sidelink frame of the one or more sidelink frames based on the COT indication signal).
Re claim 12:  	Claim 12 is disclosed in claim 14 of A357.
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 21:	Claim 21 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 23:	Claim 23 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 27:  	Claim 12 is rejected on the same grounds of rejection set forth in claim 12.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-8,13-15,17,22,23, and 28-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20220078845).
Re claim 1:
Xu discloses determining, by a first user equipment (UE), a channel occupancy time (COT) in a shared radio frequency band for communicating a sidelink with a second UE (Para.[0108]  In this way, the UE1 determines, according to the resource request information from the UE2 to the UE4, time frequency resources to be used in performing data transmission by each pair of user equipments required to communicate with each other, so as to generate COT sharing indication information and Fig.1 sidelink and Para.[0117]  Here, the frequency resources may indicate frequency information of a channel, a frequency band and the like that may be used by the first user equipment when the first user equipment and the second user equipment share COT with each other); and 
transmitting, by the first UE to the second UE, the sidelink using first resources in the COT, the sidelink comprising at least sidelink control information (SCI), wherein the SCI comprises COT sharing information for second resources in the COT (Para.[0108]  Here, the UE1 may transmit the COT sharing indication information in a form of broadcast through SCI).
As shown above, Xu discloses broadcasting SCI and also shows broadcasting data during a COT in a shared radio frequency band.  Xu does not explicitly disclose the SCI is broadcasted during the COT in a shared radio frequency band.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SCI is transmitted during the COT in a shared frequency band because the broadcast of data occurs during the COT in a shared frequency band, as shown in figures 8-10.
Re claim 6:
Xu discloses wherein the COT sharing information comprises timing information associated with at least one of a duration of the COT or a duration of the second resources (Para.[0062] the COT sharing indication information includes time resources…The time resources may indicate a start time and an end time of time resources used by the other user equipment when the user equipment 200 shares COT with the other user equipment, that is, a start time and an end time of the time resources that may be used by the other user equipment when the other user equipment transmits data to the user equipment 200).
Re claim 7:
Xu discloses wherein the COT sharing information further comprises: timing information associated with (Para.[0062] the COT sharing indication information includes time resources…The time resources may indicate a start time and an end time of time resources used by the other user equipment when the user equipment 200 shares COT with the other user equipment, that is, a start time and an end time of the time resources that may be used by the other user equipment when the other user equipment transmits data to the user equipment 200).
As shown above, Xu discloses using LBT and contention (Para.[0090]  In the manner of LBT, it is detected whether a channel is idle by performing Clear Channel Assessment (CCA) before the channel or a carrier is used. In a case that the channel is idle, the channel may be accessed. In a case that the channel is occupied, the channel cannot be accessed. In addition, the LBT may be a LBT process without a random backoff, a LBT process with a random backoff and a variable contention window size, a LBT process with a random backoff and a fixed contention window size, and the like, which is not limited in the present disclosure).  Xu does not explicitly disclose a set of contention slots, an earliest contention slot, or a first contention slot.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sharing information to also include information about a set of contention slots, an earliest contention slot, or a first contention slot because LBT uses contention slots.  Li (US 20190037509) shows LBT with contention slots.  Jung (US 20200137796) shows a receiving information about contention slots and LBT with contention slots.

Re claim 8:
Xu discloses monitoring, by a first user equipment (UE), for sidelink channel occupancy time (COT) sharing information in a shared radio frequency band (Para.[0133]  the user equipment 1400 may receive COT sharing indication information through the communication unit 1410 – where the communication unit monitors for transmissions); 
receiving, by the first UE from a second UE, sidelink control information (SCI) comprising the sidelink COT sharing information associated with a COT based on the monitoring (Para.[0108]  Here, the UE1 may transmit the COT sharing indication information in a form of broadcast through SCI); and 
transmitting, by the first UE to a third UE different from the second UE, a sidelink in the shared radio frequency band during the COT based on the COT sharing information (Para.[0108]  In this way, the UE1 determines, according to the resource request information from the UE2 to the UE4, time frequency resources to be used in performing data transmission by each pair of user equipments required to communicate with each other, so as to generate COT sharing indication information and Fig.1 sidelink and Para.[0117]  Here, the frequency resources may indicate frequency information of a channel, a frequency band and the like that may be used by the first user equipment when the first user equipment and the second user equipment share COT with each other).
As shown above, Xu discloses broadcasting SCI and also shows broadcasting data during a COT in a shared radio frequency band.  Xu does not explicitly disclose the SCI is broadcasted during the COT in a shared radio frequency band.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SCI is transmitted during the COT in a shared frequency band because the broadcast of data occurs during the COT in a shared frequency band, as shown in figures 8-10.
Re claim 13:	
Xu discloses wherein the sidelink COT sharing information comprises at least one of information associated with a channel access priority class (CAPC) or timing information associated with a sharing duration in the COT (Para.[0062] the COT sharing indication information includes time resources…The time resources may indicate a start time and an end time of time resources used by the other user equipment when the user equipment 200 shares COT with the other user equipment, that is, a start time and an end time of the time resources that may be used by the other user equipment when the other user equipment transmits data to the user equipment 200); and 
the transceiver configured to transmit the sidelink is configured to: transmit the sidelink based on the at least one of the CAPC or the sharing duration (Para.[0065] the user equipment 200 may acquire resources used for transmitting data by the user equipment 200 in the above two modes and Para.[0062]  That is, when the other user equipment receives the COT sharing indication information, it is determined that the other user equipment shares COT with the user equipment 200, and the time resources and frequency resources to be used in COT sharing are determined).
Re claim 14:
Xu discloses wherein: the sidelink COT sharing information comprises timing information associated with (Para.[0062] the COT sharing indication information includes time resources…The time resources may indicate a start time and an end time of time resources used by the other user equipment when the user equipment 200 shares COT with the other user equipment, that is, a start time and an end time of the time resources that may be used by the other user equipment when the other user equipment transmits data to the user equipment 200): 
performing, by the first UE based on the timing information associated with (Para.[0090]  In the manner of LBT, it is detected whether a channel is idle by performing Clear Channel Assessment (CCA) before the channel or a carrier is used. In a case that the channel is idle, the channel may be accessed. In a case that the channel is occupied, the channel cannot be accessed. In addition, the LBT may be a LBT process without a random backoff, a LBT process with a random backoff and a variable contention window size, a LBT process with a random backoff and a fixed contention window size, and the like, which is not limited in the present disclosure).
As shown above, Xu discloses using LBT and contention.  Xu does not explicitly disclose contention slots.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sharing information to also include information about contention slot because LBT uses contention slots.  Li (US 20190037509) shows LBT with contention slots.  Jung (US 20200137796) shows a receiving information about contention slots and LBT with contention slots.
Re claim 15:
Xu discloses wherein the COT is a COT of the second UE or a COT of a fourth UE different from the second UE (Para.[0108]  In this way, the UE1 determines, according to the resource request information from the UE2 to the UE4, time frequency resources to be used in performing data transmission by each pair of user equipments required to communicate with each other, so as to generate COT sharing indication information and Fig.1 sidelink).

Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 1.  Xu further discloses a processor and transceiver (Fig.2).
Re claim 22:
	Claim 22 is rejected on the same grounds of rejection set forth in claims 6 and 7.
Re claim 23:
	Claim 23 is rejected on the same grounds of rejection set forth in claim 8.  Xu further discloses a processor and transceiver (Fig.2).
Re claim 28:
	Claim 28 is rejected on the same grounds of rejection set forth in claim 13.
Re claim 29:
	Claim 29 is rejected on the same grounds of rejection set forth in claim 14.
Re claim 30:
	Claim 30 is rejected on the same grounds of rejection set forth in claim 15.

Claims 2,3,9,10,18,19,24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Do (WO 2019/137777).
Re claim 2:
As discussed above, Xu meets all the limitations of the parent claim.
Xu discloses wherein the shared radio frequency band comprises a plurality of frequency (Fig.8-10 and Para.[0059]  That is, frequency resources used by the other user equipment to transmit data to the user equipment 200 may be the same as frequency resources used by the user equipment 200 to transmit data to the other user equipment).
Xu does not explicitly disclose a plurality of frequency interlaces of resource blocks (RBs).
Do discloses a plurality of frequency interlaces of resource blocks (RBs) (Page 3 Lines 3-9  In order to use the full output power for a smaller allocation a Block Interleaved Frequency Division Multiple Access (BI-FDMA) approach can be used. Figure 1 shows an example of interlace design for NR-U. Assume that the bandwidth is 20 MHz and subcarrier spacing is 60 kHz, after taking into account the guard bands, the total number of effective PRBs is 24, each consisting of 12 subcarriers. Those PRBs are divided into N=3 interlaces, each interlace consisting of M=8 equally spaced PRBs).
Xu and Do are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include frequency interlaces of RBs as taught by Do in order to balance between satisfy regulatory requirements, overhead requirements, and degradation (Do Page 3 lines 9-11).
Re claim 3:
As discussed above, Xu meets all the limitations of the parent claim.
Xu discloses wherein the COT sharing information indicates the second resources comprising a second frequency (Fig.8-10 and Para.[0059]  That is, frequency resources used by the other user equipment to transmit data to the user equipment 200 may be the same as frequency resources used by the user equipment 200 to transmit data to the other user equipment).
Xu does not explicitly disclose a plurality of frequency interlaces.
Do discloses a plurality of frequency interlaces (Page 3 Lines 3-9  In order to use the full output power for a smaller allocation a Block Interleaved Frequency Division Multiple Access (BI-FDMA) approach can be used. Figure 1 shows an example of interlace design for NR-U. Assume that the bandwidth is 20 MHz and subcarrier spacing is 60 kHz, after taking into account the guard bands, the total number of effective PRBs is 24, each consisting of 12 subcarriers. Those PRBs are divided into N=3 interlaces, each interlace consisting of M=8 equally spaced PRBs).
Xu and Do are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include frequency interlaces of RBs as taught by Do in order to balance between satisfy regulatory requirements, overhead requirements, and degradation (Do Page 3 lines 9-11).
Re claim 9:
As discussed above, Xu meets all the limitations of the parent claim.
Xu discloses wherein the sidelink COT sharing information indicates one or more frequency  (Fig.8-10 and Para.[0059]  That is, frequency resources used by the other user equipment to transmit data to the user equipment 200 may be the same as frequency resources used by the user equipment 200 to transmit data to the other user equipment).
Xu does not explicitly disclose frequency interlaces of resource blocks (RBs).
Do discloses frequency interlaces of resource blocks (RBs) (Page 3 Lines 3-9  In order to use the full output power for a smaller allocation a Block Interleaved Frequency Division Multiple Access (BI-FDMA) approach can be used. Figure 1 shows an example of interlace design for NR-U. Assume that the bandwidth is 20 MHz and subcarrier spacing is 60 kHz, after taking into account the guard bands, the total number of effective PRBs is 24, each consisting of 12 subcarriers. Those PRBs are divided into N=3 interlaces, each interlace consisting of M=8 equally spaced PRBs).
Xu and Do are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include frequency interlaces of RBs as taught by Do in order to balance between satisfy regulatory requirements, overhead requirements, and degradation (Do Page 3 lines 9-11).
Re claim 10:
As discussed above, Xu meets all the limitations of the parent claim.
Xu discloses wherein the transmitting the sidelink comprises: transmitting, by the first UE to the third UE, the sidelink using a first frequency  (Fig.8-10 and Para.[0059]  That is, frequency resources used by the other user equipment to transmit data to the user equipment 200 may be the same as frequency resources used by the user equipment 200 to transmit data to the other user equipment).
Xu does not explicitly disclose a first frequency interlace of one or more frequency interlaces.
Do discloses a first frequency interlace of one or more frequency interlaces (Page 3 Lines 3-9  In order to use the full output power for a smaller allocation a Block Interleaved Frequency Division Multiple Access (BI-FDMA) approach can be used. Figure 1 shows an example of interlace design for NR-U. Assume that the bandwidth is 20 MHz and subcarrier spacing is 60 kHz, after taking into account the guard bands, the total number of effective PRBs is 24, each consisting of 12 subcarriers. Those PRBs are divided into N=3 interlaces, each interlace consisting of M=8 equally spaced PRBs).
Xu and Do are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include frequency interlaces of RBs as taught by Do in order to balance between satisfy regulatory requirements, overhead requirements, and degradation (Do Page 3 lines 9-11).
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 24:
	Claim 24 is rejected on the same grounds of rejection set forth in claim 9.
Re claim 25:
	Claim 25 is rejected on the same grounds of rejection set forth in claim 10.

Claims 4,12,20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Do as applied to claims 3,10,19, and 25 above, and further in view of Tiirola (US 20210392684).
Re claim 4:
As discussed above, Xu in view of Do meets all the limitations of the parent claims.
Xu in view of Do discloses wherein: the COT sharing information (Para.[0090]  The detection unit 250 is configured to perform channel detection. The channel detection may be implemented in a manner of Listen before talk (LBT). In the manner of LBT, it is detected whether a channel is idle by performing Clear Channel Assessment (CCA) before the channel or a carrier is used. In a case that the channel is idle, the channel may be accessed. In a case that the channel is occupied, the channel cannot be accessed. In addition, the LBT may be a LBT process without a random backoff, a LBT process with a random backoff and a variable contention window size, a LBT process with a random backoff and a fixed contention window size, and the like, which is not limited in the present disclosure – where Do discloses frequency interlace).
Tiirola discloses control information indicating a gap period in the COT for performing a listen- before-talk (LBT) prior to using the second frequency during the COT; and the method further comprises: refraining, by the first UE, from transmitting in the shared radio frequency band during the gap period; transmitting after the gap period (Fig.3 and Para.[0107]  During the LBT gap, UE #1, UE #2 and gNB may refrain from transmitting and instead listen to the frequency channel according to a LBT procedure and Para.[0101] The UE may determine the ending time for the COT, the ending time of the MCOT, and a time for UE LBT from a cell or group common Downlink Control Information, DCI).
Xu, Do, and Tiirola are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include frequency interlaces of RBs as taught by Tiirola in order to improve operation of cellular communication networks (Tiirola Para.[0053]).
Re claim 12:
As discussed above, Xu in view of Do meets all the limitations of the parent claims.
Xu in view of Do discloses wherein: the sidelink COT sharing information (Para.[0090]  The detection unit 250 is configured to perform channel detection. The channel detection may be implemented in a manner of Listen before talk (LBT). In the manner of LBT, it is detected whether a channel is idle by performing Clear Channel Assessment (CCA) before the channel or a carrier is used. In a case that the channel is idle, the channel may be accessed. In a case that the channel is occupied, the channel cannot be accessed. In addition, the LBT may be a LBT process without a random backoff, a LBT process with a random backoff and a variable contention window size, a LBT process with a random backoff and a fixed contention window size, and the like, which is not limited in the present disclosure).
Xu in view of Do does not explicitly disclose indicates a gap period within the COT, during the gap period, LBT.
Tiirola discloses indicates a gap period within the COT, during the gap period, LBT (Fig.3 and Para.[0107]  During the LBT gap, UE #1, UE #2 and gNB may refrain from transmitting and instead listen to the frequency channel according to a LBT procedure and Para.[0101] The UE may determine the ending time for the COT, the ending time of the MCOT, and a time for UE LBT from a cell or group common Downlink Control Information, DCI).
Xu, Do, and Tiirola are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include frequency interlaces of RBs as taught by Tiirola in order to improve operation of cellular communication networks (Tiirola Para.[0053]).
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 4.

Re claim 27:
	Claim 27 is rejected on the same grounds of rejection set forth in claim 12.

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Wang (WO 2020/162804).
Re claim 5:
As discussed above, Xu meets all the limitations of the parent claim.
Xu discloses based on a listen-before-talk (LBT) (Para.[0090]  The channel detection may be implemented in a manner of Listen before talk (LBT)).
Xu does not explicitly disclose wherein the determining is based on a listen-before-talk (LBT) associated with a channel access priority class (CAPC), and wherein the COT sharing information indicates the CAPC.
Wang discloses wherein the determining is based on a listen-before-talk (LBT) associated with a channel access priority class (CAPC), and wherein the COT sharing information indicates the CAPC (Para.[0085]  The COT structure information may contain/indicate information such as any combination of one or more of the following information:  information that indicates the when the COT starts, information that indicates the time when the COT ends, information (e.g. indices that indicate channel access priority classes that are allowed to transmit within the COT, information that indicates the type(s) of LBT operations that can be used in the COT, e.g. one or more of the categories of LBT operations defined above).
Xu and Wang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include LBT and CAPC as taught by Wang in order to improve latency and spectrum utilization efficiency (Wang Para.[0085]).
Re claim 21:
	Claim 21 is rejected on the same grounds of rejection set forth in claim 5.

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Do as applied to claims 10 and 25 above, and further in view of Cui (US 20220070865).
Re claim 11:
As discussed above in claim 10, Xu in view of Do discloses selecting, by the (Xu Fig.8-10 and Para.[0059]  That is, frequency resources used by the other user equipment to transmit data to the user equipment 200 may be the same as frequency resources used by the user equipment 200 to transmit data to the other user equipment and Do Page 3 Lines 3-9  In order to use the full output power for a smaller allocation a Block Interleaved Frequency Division Multiple Access (BI-FDMA) approach can be used. Figure 1 shows an example of interlace design for NR-U. Assume that the bandwidth is 20 MHz and subcarrier spacing is 60 kHz, after taking into account the guard bands, the total number of effective PRBs is 24, each consisting of 12 subcarriers. Those PRBs are divided into N=3 interlaces, each interlace consisting of M=8 equally spaced PRBs).
Xu in view of Do does not explicitly disclose selecting, by the first UE.
Cui discloses selecting, by the first UE, a first frequency resource (Fig.11 ref. S1104 Select an index of frequency resources of UE2 and Para.[0130]  Therefore, the UE2 may determine that the UE2 may share the COT of the UE1, and select the frequency domain resources orthogonal to the UE1, for example, the frequency domain resources represented by the index 1 shown in FIG. 3).
Xu, Do, and Cui are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu in view of Do to selecting by the first UE as taught by Cui in order to improve resource utilization (Cui Para.[0008]).
Re claim 26:
	Claim 26 is rejected on the same grounds of rejection set forth in claim 11.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ashraf (US 20210314962).
Re claim 16:
As discussed above, Xu meets all the limitations of the parent claim.
Xu wherein the transmitting the sidelink comprises: transmitting, (Para.[0108]  Here, the UE1 may transmit the COT sharing indication information in a form of broadcast through SCI).
Xu does not explicitly disclose transmitting, by the first UE, second SCI comprising at least some of the information received from the second UE.
Ashraf discloses transmitting, by the first UE, second SCI comprising at least some of the information received from the second UE (Fig.4 ref. 401 and ref. 402 and Para.[0082]  The SCI 402 sent by the second UE 30 can include the same information as the SCI 401 and Para.[0081]  The SCI 401 includes an SCSI-RS SA which indicates one or more radio resources for transmission of an SCSI-RS by the first UE 20. The SCSI-RS SA may for example indicate the radio resource(s) in terms of time and/or frequency position, e.g., RB(s), subframe, symbol position, and/or frequency subchannel).
Xu and Ashraf are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to transmitting a received SCI as taught by Ashraf in order to efficiently control SL radio communications (Ashraf Para.[0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471